Opinion filed January 4, 2013




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-12-00262-CR
                                        __________

                 SHINICE FONTELLARENE BLACK, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                           On Appeal from the 32nd District Court

                                     Nolan County, Texas

                                  Trial Court Cause No. 11170



                           MEMORANDUM                  OPINION
       Shinice Fontellarene Black entered an open plea of guilty to the first-degree felony
offense of engaging in organized criminal activity. After accepting appellant’s plea of guilty and
receiving evidence pertaining to punishment, the trial court assessed her punishment at
confinement for a term of fifteen years in the Institutional Division of the Texas Department of
Criminal Justice and assessed a fine of $1,000. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of her right to review the
record and file a response to counsel’s brief. A response has not been filed.1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently re-
viewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409.
       We note that counsel has the responsibility to advise appellant that she may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that she may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                 PER CURIAM


January 4, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




       1
        By letter, this court granted appellant thirty days in which to exercise her right to file a response to counsel’s brief.

                                                                2